Citation Nr: 0320269	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1995. 

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein the RO denied service connection for 
right shoulder pain.

In a November 2000 decision, the Board reopened the veteran's 
claim for service connection of right shoulder pain based 
upon the submission new and material evidence.  In addition, 
the Board remanded the veteran's service connection claim in 
November 2000 for readjudication and action consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  In May 2003, the 
Board further developed the veteran's claim in order to 
obtain an additional VA examination.  


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran has a current right shoulder disability due 
to injuries sustained during his active military service.


CONCLUSION OF LAW

A right shoulder disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders, including arthritis, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one-
year) following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Right Shoulder 
Disability

The veteran contends that he currently suffers from a right 
shoulder disability due to injuries, which were incurred in 
active service, and that service connection for his 
disability is appropriate.  After a review of the evidence, 
the Board finds that his contentions are supported by the 
record, and that service connection for a right shoulder 
disability is warranted.

Service medical records reflect that the veteran had no 
marked defects of the right shoulder listed in the May 1977 
entrance examination report.   A May 1986 treatment record 
showed that the veteran suffered from a right shoulder 
injury.  The veteran complained of limited range of motion 
and a tingling sensation down his right arm.  A diagnosis of 
muscle strain of the right rhomboids without muscle spasm was 
listed in the May 1986 treatment note.  An additional 
treatment note from May 1986 showed that the veteran returned 
to duty with full range of motion in his right shoulder after 
being treated with physical therapy and medication.     

VA treatment records dated in February 1996 show that the 
veteran complained of intermittent right shoulder right pain 
and tingling, which the examiner noted as suggestive of 
muscle strain.  The veteran continued to complain of right 
scapular area pain in treatment notes dated in both May and 
June 1996 as well as May 1997. The veteran continued to 
complain of bilateral shoulder pain in a January 1998 
treatment note.  In the same record, the examiner noted that 
the veteran exhibited good range of motion as well as 
strength and sensation in both of his hands.  An assessment 
of right shoulder pain was listed in an October 2002 
treatment record.  

An October 1998 VA examination report shows that the veteran 
complained of intermittent problems with his right shoulder 
over the last 14 years since an injury which occurred during 
service.  The examiner noted that the veteran's right 
shoulder was not tender and showed no deformities.  Right 
shoulder range of motion test results were listed as active 
forward elevation - 170 degrees, passive forward elevation - 
180 degrees, abduction - 180 degrees, internal rotation - 40 
degrees, and external rotation - 80 degrees.  The examiner 
stated that the veteran did show evidence of discomfort 
during testing his range of motion, particularly on forward 
elevation and abduction.  Diagnoses of right shoulder pain 
and probable right shoulder bursitis or tendinitis were 
listed.  

A June 2003 VA examination report showed that the veteran 
complained of right shoulder pain with limitation of motion.  
Right shoulder range of motion test results were listed as 
forward elevation - 110 degrees, abduction - 90 degrees, 
internal rotation - 45 degrees, and external rotation - 45 
degrees.  The examiner stated that radiologic reports of the 
right shoulder revealed degenerative arthritic changes 
involving the AC joint and the glenoid joint with narrowed 
joint space and some sclerotic change.  A diagnosis of right 
shoulder arthritis was listed in the June 2003 examination 
report.  The examiner stated that it was "more likely than 
not" that the veteran's posttraumatic arthritis of the AC 
joint and glenohumeral joint were "secondary to injury 
sustained during the time of active duty".  The examiner 
further noted that the veteran had participated in physical 
activities like tackle football and karate during active 
service and that "it is quite likely that the veteran 
sustained repetitive trauma to the shoulder during these 
activities". 


In brief, the record shows that the veteran's current right 
shoulder disability is related to his period of active 
service.  The opinion contained in the June 2003 VA 
examination report establishes that the veteran's current 
right shoulder disability was as least as likely as not 
incurred during his active military service.  The Board finds 
that the veteran's claim of service connection for a right 
shoulder disability must be granted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a right shoulder 
disability.  In this regard, the RO sent the veteran a 
Supplement Statement of the Case dated in October 2002, which 
both notified him of the type of evidence necessary to 
substantiate his claim.  This document also informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Concerning VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), the Board 
notes that in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court vacated and remanded the Board's decision 
for VA to obtain additional records, i.e., Social Security 
records.  However, as this decision of the Board is a 
complete grant of the benefit sought on appeal - i.e., 
service connection for a right shoulder disability - the 
Board concludes that sufficient evidence to decide the claim 
has been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.

The Board also acknowledges that the June 2003 VA examination 
was obtained by the Board pursuant to a March 2003 memorandum 
under authority of 38 C.F.R. § 19.9(a)(2), which was 
invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  Nonetheless, because this examination report 
provides a basis upon which to grant the benefit sought, the 
Board concludes that there is no prejudice to the veteran in 
its use of this report.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to submit evidence or argument, and, if not, 
whether the claimant has been prejudiced thereby). 


ORDER

Service connection for a right shoulder disability is 
granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

